NOTICE OF ALLOWANCE
	This is responsive to the Appeal Brief Field on November 30, 2021. Claims 1, 3-4, 8, 10-14, and 18-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The main reason for allowance of the claims is applicant’s second argument in the Appeal Brief directed to the proposed prior art combination not being predictable (see pages 4-6). Additionally, the specification of the application (par. 31) ties the protruding trailing edge to enhancing the life of the component which also weighs against obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/6/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745